PER CURIAM.
Computer Products and Services, Inc. appeals from the trial court’s directed ver-*522diet and final judgment in favor of appel-lee, Pomeroy Select Integration Solutions, Inc. As to the choice of law issue, we are unpersuaded by appellant’s argument, and affirm. As to the entry of a directed verdict in appellee’s favor, we affirm on the authority of James Crystal Licenses, LLC v. Infinity Radio Inc., — So.Sd —, 2010 WL 1979139, 35 Fla. L. Weekly D1111 (Fla. 4th DCA May 19, 2010).
Affirmed.
POLEN, MAY, JJ., and GATES, MICHAEL L., Associate Judge, concur.